IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00263-CR

TRENTON EUGENE SINYARD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                              From the 40th District Court
                                  Ellis County, Texas
                                Trial Court No. 40346CR


                              ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.

                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 24, 2018




Sinyard v. State                          Page 2